718 S.E.2d 373 (2011)
AMWARD HOMES, INC., et al.
v.
TOWN OF CARY.
No. 390PA10-1.
Supreme Court of North Carolina.
September 6, 2011.
Michael B. Brough, John C. Cooke, Burley B. Mitchell, Jr., Michael T. Henry, Raleigh, for Town of Cary.
J. Brian, Jr., for Amward Homes, Inc., et al.
Kimberly S. Hibbard, General Counsel, for N.C. League of Municipalities.
J. Michael Carpenter, General Counsel, for N.C. Home Builders Association.
The following order has been entered on the motion filed on the 2nd of September 2011 by N.C. Home Builders Association for Leave to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 6th of September 2011."